Title: To George Washington from Sidney Lee, 5 April 1785
From: Lee, Sidney
To: Washington, George

 

Sr
Westminster [London] April 5th 1785

Your very obliging Letter of October 20th I had not the pleasure of receiving before the last month was pretty far advanced, when I was extremely ill, occasion’d by a cold I brought out of the Country with me, that at first seemed very insignificant, but afterwards brought on a severe indisposition, that prevented my presenting my sincere thanks by the last packet for the many acts of kindness you have honor’d me with and that I now warmly beg your acceptance of.
Was brought here in consequence of the most satisfactory accounts from Mr White and Mr Morris of Philadelphia (of who’s integrity I have the highest Opinion) of the train they had put the business in which I am interested. And powers sufficient to give full security to Messieurs M: & W., that they could not possibly run any risque in paying the money to wch they deny not my right. But Este⟨emed⟩ Sr these Contractors bear no resemblance to Mr Morris & Mr White; therefore have catched at a slight Ommission in a matter of form to protract payment And as we must now wait for further authority from my American friends, intend to return into the country next Week. But could not bear the thoughts of removing without first assuring you I must to the end of my days, remain with the truest gratitude & respect, Sr Your exceedingly obliged, faithful & obedient humble Servant

Sidney Lee

